Citation Nr: 1206091	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986, and from September 1988 to April 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran testified at a video hearing before the undersigned in November 2010.  The transcript of that hearing is of record and has been reviewed.

The Board previously referred the case for a medical expert opinion from a pulmonologist with the Veteran's Health Administration (VHA).  That opinion was reviewed and is of record.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has a respiratory disorder, to include chronic bronchitis that is related to his active duty service.


CONCLUSION OF LAW

A respiratory disorder to include chronic bronchitis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in November 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the Veteran's initial service connection claim.  This letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The November 2007 letter provided this notice to the Veteran.

The Board observes that the November 2007 letter was sent to the Veteran prior to the June 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the November 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, VA treatment, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA contract examination (QTC) in January 2008 and a VA examination in May 2009 with regard to the Veteran's claim of a respiratory disorder.  38 C.F.R. § 3.159(c) (4).  Additionally, an opinion was sought from a pulmonologist with the Veteran's Health Administration (VHA) in August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are collectively predicated on a full reading of the service and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he is entitled to service connection for a chronic respiratory disorder, to include chronic bronchitis.  

Service treatment records dated in April 2001, May 2001, and September 2002 demonstrated complaints of symptoms such as a productive cough for a period of three weeks (April 2001), yellow in color, a tight chest, and fluid in the lungs.  Following these visits, the Veteran was diagnosed with an upper respiratory infection, acute bronchitis, and pneumonia.  Upon separation in November 2007, the Veteran checked "Yes" to "Bronchitis" on his report of medical history.  The Veteran's November 2007 separation examination noted no pulmonary abnormality.  

In conjunction with the above stated claim, the Veteran was afforded a VA contract (QTC) examination in January 2008.  At that time, the examiner rendered a diagnosis of episodic upper respiratory infection and status post bronchitis.  He explained that the subjective factor for the diagnosis was a history of episodic nasal congestion with coughing occurring during the winter seasons; and the objective factors were based on the Veteran's clinical history and records from Meridian Family Practice dated September 17, 2002, documenting upper respiratory infection.  He also noted that records from the same clinic dated January 24, 2001, documented a diagnosis of acute bronchitis.  

The Veteran was afforded another VA examination in May 2009.  At that time, the examiner procured a detailed chest x-ray which, in addition to testing, revealed no abnormal respiratory findings.  While a history of chronic bronchitis was noted, the lungs were clear on examination and no significant pleural effusions were noted.  The examiner stated that it was a normal respiratory examination with no evidence of acute or chronic bronchitis.  The examiner further opined that the Veteran's decrease in pulmonary function was not caused by or a result of acute bronchitis treatment during his period of active duty.  To support that opinion, it was noted that documentation of in-service treatment labeled the Veteran's disorder as "acute" on one occasion, which the examiner stated that, by definition, is a self-limiting disorder.  

In August 2009, the Veteran's private provider noted a mild reduction in vital capacity following a pulmonary function test.  While the expiratory airflow was within normal limits, the examiner noted that the decrease in forced vital capacity may have been due to air trapping or a true restrictive disorder.  In October 2010, the provider diagnosed the Veteran with restrictive lung disease and opined that the diagnosis was more likely than not caused by, or the result of, extended years of exposure to insulating elements associated with military service (the Board notes that, per the Veteran's DD Form 214, his primary specialty was administration, human resources).  

During the Veteran's Board hearing in November 2010, the Veteran testified that his breathing difficulties began during his period of active service, in approximately 2000.  He further stated that he continued to develop upper respiratory infections "all the time," and that he kept going back to the doctor.  He stated that he was treated for upper respiratory infections "several times a year."  See Transcript, p. 8.

The Board determined that based on a review of the contradictory opinions of record, a further medical opinion was necessary.  In this regard the Board notes that while the January 2008 VA contract examiner rendered a diagnosis of episodic respiratory infection, the subsequent May 2009 VA examiner rendered a negative opinion.  Subsequently, a diagnosis of a chronic pulmonary disorder was rendered.  The May 2009 VA examiner did not find evidence of a current, chronic disorder, however, the Veteran was later diagnosed with restrictive lung disease.  Finally, the Veteran's private provider rendered a positive opinion in this case, however he did not provide any rationale for his opinion, save for a notation of exposure to insulating elements during service.  The Board notes that the VA opinion appeared to be based on an incomplete disability picture, and the private opinion lacked a sufficient rationale to support the positive etiological determination.  As such, an opinion was requested from a pulmonologist with the Veteran's Health Administration (VHA).  

In the August 2011 VHA opinion a staff pulmonologist after a review of the Veteran's medical history opined that it is highly unlikely the Veteran incurred restrictive lung disease and/or chronic bronchitis during his active duty service.  With regard to chronic bronchitis the examiner noted that the American Thoracic Society defined chronic bronchitis as the presence of chronic productive cough for at least three consecutive months in two consecutive years.  Upon considering the Veteran's treatment records from April 2001, May 2001, and September 2002, the examiner noted that the Veteran had presented with symptoms of cough, sputum production, and chest tightness that had continued for 3 weeks or less on each occasion.  Additionally it was noted that there was a seasonal component to the Veteran's respiratory illnesses.  Finally, pulmonary functioning testing did not reveal significant airflow obstruction as would be expected with chronic bronchitis.  As such, the Veteran's respiratory illnesses were more consistent with acute bronchitis rather than chronic bronchitis.  In this regard the examiner cited agreement with the January 2008 VA contract examiner's opinion that the Veteran had acute bronchitis in the past and the findings in the May 2009 VA examination noting that the Veteran had a normal chest x-ray and no abnormal respiratory findings on the lung examination.  

With regard to restrictive lung disease, the VHA examiner noted the October 2010 private examiner's diagnosis as well as the relation of that diagnosis to the Veteran's active military service, but disagreed with the private examiner's opinion.  In this regard the VHA examiner noted that the Veteran had only undergone spirometry testing which indicated that the Veteran had reduced FVC which might be suggestive of a restrictive lung disorder, but the presence of a restrictive lung disorder cannot be diagnosed without a measurement of total lung capacity.  Finally the VHA examiner noted that the private examiner's treatment note did not support a causal relationship between the Veteran's exposures in the military and the development of a chronic respiratory illness.

The VHA examiner further noted that not all restrictive lung disorders are the result of environmental exposures but rather could also be caused by obesity and neuromuscular weakness.  An environmental exposure, such as having been in the Mojave Desert while in the service, could cause a chronic restrictive lung disorder, but there is no evidence the Veteran had a longstanding exposure over a period of years that caused him to have a chronic respiratory issue.  The VHA examiner then noted that the Veteran could have an underlying diagnosis of reactive airway disease or asthma which could account for the Veteran's wheezing and dyspnea.  Additionally the record indicated that the Veteran had a history of allergic rhinitis which is also often associated with asthma.  It was further noted that a diagnosis of asthma could not be excluded for the Veteran without the proper testing.  

Having considered all of the above, including a complete review of the Veteran's medical history, the VHA examiner stated that there was no evidence that the Veteran incurred a chronic respiratory disorder during his active military service.  In this regard none of the pulmonary testing supports the existence of a chronic respiratory disorder.  Furthermore, the VHA examiner stated that most importantly, the record did not establish a causal relationship between potential exposures during the Veteran's active service in the military and his subsequent respiratory illnesses.  

While the Board acknowledges the October 2010 private examiner's diagnosis of a restrictive lung disorder as well as the nexus opinion relating that restrictive lung disorder to the Veteran's military service, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the August 2011 VHA examiner's opinion is the more probative medical evidence addressing the diagnosis and etiology of the Veteran's claimed respiratory disorder.  The August 2011 VHA report included a review of all of the medical evidence of record including the prior conflicting diagnoses by the private examiner and VA and VA contract examiners and provided a full and complete rationale for the opinions stated.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  

With regard to the October 2010 private examiner, the Board notes that there is no evidence of record that the examiner reviewed the Veteran's claims file to include his military and medical history, but rather it appears that the etiological opinion is based on history provided by the Veteran.  The Board acknowledges that the Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notwithstanding, while the Board acknowledges the private examiner's diagnosis and opinion, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the August 2011 VHA examiner's opinion is the most persuasive medical evidence addressing the association between the Veteran's claimed chronic respiratory disorder and his military service.  As previously stated, the August 2011 VHA examination report noted a complete review of the Veteran's medical history, a reconciliation of all of the contrasting medical evidence of record and provided a full and complete rationale for the opinions stated.  As such, the Board finds that it is entitled to the most weight regarding the association between the Veteran's claimed respiratory disorder, to include chronic bronchitis, and his military service.

Based on the evidence of record, the Board finds that service connection for a respiratory disorder, to include chronic bronchitis, is not warranted.  Although the Veteran has been diagnosed with restrictive lung disease, the more probative evidence does not demonstrate that the Veteran has a restrictive lung disorder that was incurred in or is otherwise related to service.

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this regard, the Board notes the lay statements by the Veteran noting that the Veteran's breathing difficulties began during his period of active service, in approximately 2000, and that was treated for upper respiratory infections several times a year.  The Board notes that the Veteran is competent and credible to provide evidence of his own experience as well as reports of symptomatology, however, the Veteran is not competent to relate his symptomatology to any environmental exposure during active duty service.  Laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to a diagnosis or an assessment as to etiology.  Determining the exact etiology of the Veteran's symptomatology requires medical expertise that the Veteran does not have.  With regard to the Veteran's claim for a respiratory disorder, to include chronic bronchitis, the Board finds that the lay statements as to a nexus are outweighed by the medical evidence of record which fails to demonstrate the Veteran has chronic bronchitis or a restrictive lung disorder that can be related to service including environmental factors. 
	
The preponderance of the evidence is against a grant of service connection for a respiratory disorder, to include chronic bronchitis as the more probative medical evidence does not establish a nexus between any currently diagnosed respiratory disorder and active duty service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a respiratory disorder, to include chronic bronchitis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


